DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Page 8, Para. 4 have been fully considered but they are not persuasive. Applicant asserts that Huang does not disclose: 
“identifying a mark point on the target object when advancing at the second speed, and in response to having identified the mark point on the target object, aligning with the target object according to the mark point of the target object; stopping advancing after aligning with the target object and lifting the target object.”, as claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Applicant is alleging that a single reference, Huang does not disclose all of the features of claim 1.  However, the Applicant fails to point out why the combination of Huang and Mountz do not disclose the features of claim 1.  The Office Action does not conclude that Huang alone includes all of the features of claim 1 including identifying a mark point on the target object when advancing at the second 

Applicant's arguments filed on Page 9, Para. 4 have been fully considered but they are not persuasive.  Applicant asserts that there is no motivation to modify the system of Huang so that the shuttle performs the aligning process when moving at a low speed.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Huang identifies a position (target position sensed through motor Hall element in the photogate) on the target object when advancing at the second speed (Para. 4, Para. 8-9).  Identifying a target position to aid in aligning the handling device (“shuttle”) is sufficient motivation to combine the mark point (“holder identifier”, 360) which is used by the handling device (20)(Fig. 1) to aid in aligning with the inventory holder (30)(Fig. 1) in Mountz (Para. 0069).  There is sufficient motivation to modify the step of identifying a “target position” during the aligning step of Huang, to comprise a identifying a “mark point” during the aligning step of Mountz to provide the elements of .

On Page 8, Para. 3, Applicant merely alleges that Huang does not disclose certain features that were previously described as not being disclosed in the previous Office Action.  Again, Applicant does not describe how the combined references do not provide the limitations of claim 1.  The rejection of claims 1-20 is maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang Kang (CN 105692021 A) in view of Mountz et al (US PG. Pub. 2016/0145045).  Relative to claims 1-6, Huang discloses: a handling method, applied to a handling device (“shuttle”)(Page 1, Para. 3), comprising: advancing toward a position of a target object (object is inherently at “target area” to be lifted by a fork on the shuttle) at a first speed according to a navigation route (Para. 4, “shuttle” moves to target area); in response to a distance (see calculated “displacement”, Page 4, Para. 2 based on acquired “positioning information”, Page 2, Para. 1; Page 4, Para. 1) between a current  
advancing toward the position of the target object (not shown but included) at the first speed (see a first speed in S-shaped speed curve) according to the navigation route comprises: obtaining the position of the target object (inherently included at “target position”), and an initial position of the handling device (Page 4, Para. 1-2); planning the navigation route based on the position of the target object (inherently included at “target position”) and the initial position of the handling device (“shuttle”)(Page 4, Para. 1-2); and advancing toward the position of the target object at the first speed (calculated according to S-speed curve) according to the planned navigation route (Page 4, Para. 8); 

in response to a distance between a current position of the handling device (“shuttle”) and the position of the target object being less than or equal to a first distance” comprises: determining whether the handling device (“shuttle”) reaches a preset navigation point (“target position”) on the navigation route (Page 8, Para. 6-9); in response to determining that the handling device (“shuttle”) reaches the preset navigation point (“target position”) on the navigation route, measuring a distance (inherently included as positioned is acquired and shuttle is accurately positioned) of the handling device (“shuttle”) away from the preset navigation point (“target position”) on the navigation route using a self-navigation device (included in “control module”) on the handling device (“shuttle”)(Page 4, Para. 4); and in response to the distance of the handling device (“shuttle”) away from the preset navigation (“target position”) point on the navigation route reaching a preset length (length is calculated according to “S-shaped curve”), determining that the distance between the current position of the 
Relative to claims 9-10, and 12-16, the disclosure of Huang includes: a handling device, comprising: a walking mechanism (included in “shuttle car” which moves along a “shuttle track”), configured to allow the handling device (“shuttle”) to advance (Page 2, Para. 4); a lifting mechanism (“fork”), configured to lift a target object (object is inherently included; Page 2, Para. 4); and a control module (“control module”)(Page 2, Para 41, configured for:
controlling the walking mechanism (inherently included in shuttle vehicle) to advance toward a position of the target object (object is inherently included) at a first speed according to a navigation route (Page 2, Para. 4; Page 2, Para. 6);
in response to a distance between a current position of the handling device (“shuttle”) and the position of the target object (object is inherently included) becoming less than a first distance, controlling the walking mechanism (inherently included) to advance toward the position (“target position”) of the target object at a second speed (see “deceleration and coasting” when approaching target position), the second speed (decelerating speed determined by S-shaped speed curve) is less than the first speed (Page 4, Para. 8 & Para. 10); controlling the walking mechanism (included on shuttle but not shown) to stop advancing after the handling device (“shuttle”) is aligned with the target object (Page 4, Para. 8), and further controlling the lifting mechanism (see “fork”) to lift the target object (Page 4, Para. 9); and 
the control module (“control module”) is configured for: obtaining the position of the target object and an initial position of the handling device (“shuttle”)(Page 4, Para. 
controlling the walking mechanism (inherently included on shuttle vehicle) to advance toward the position of the target object (“target position”) at the first speed according to the planned navigation route (first speed is calculated according to S-shaped speed curve, Page 4, Para. 4, 8, & 10); the control module is configured for: 
determining whether the handling device (“shuttle”) reaches a preset navigation point (“target position”) on the navigation route (Page 4, Para. 8-9);
in response to determining that the handling device (“shuttle”) reaches the preset navigation point on the navigation route, determining that the distance between the current position of the handling device (“shuttle”) and the position of the target object (“target position”) is less than or equal to the first distance (Page 4, Para. 8 & 10); 
the control module (“control module”) is configured for: determining whether the handling device (“shuttle”) reaches a preset navigation point on the navigation route (Page 4, Para. 8-9); in response to determining that the handling device (“shuttle”) reaches the preset navigation point on the navigation route, measuring a distance of the handling device (“shuttle”) away from the preset navigation point (“target position”) on the navigation route using a self-navigation device on the handling device (“shuttle”) (Page 4, Para. 8-10); and in response to the distance of the handling device (“shuttle”) away from the preset navigation point on the navigation route reaching a preset length, determining that the distance between the current position (current acquired position information) of the handling device (“shuttle”) and the position of the target object 
Relative to claims 19-20, the disclosure of Huang includes: a handling system, comprising a target object configured for storing an item and a handling device (“shuttle”) configured for handling the target object (object is inherently included), wherein the handling device (“shuttle”) is operative to: advance toward a position (“target position”) of the target object at a first speed according to a navigation route (Page 4, Para. 4 & 8); advance toward the position (“target position”) of the target object at a second speed in response to a distance between a current position of the handling device (“shuttle”) and the position of the target object becoming less than or equal to a first distance (Page 4, Para. 8), the second speed being less than the first speed (Page 4, Para. 8 & 10); 
stop advancing and lift the target object (inherently included) after aligning with the target object (object not shown, object is lifted by fork)(Page 4, Para. 9).
Huang does not disclose: advancing toward a preset position after lifting the target object; the navigation route comprises a plurality of navigation points; the preset navigation point is the last navigation point of all navigation points on the navigation route; identifying a mark point on the target object, and in response to having identified the mark point on the target object, aligning with the target object according to the point of the target object; a target identification assembly configured for identifying a mark point on the target object; controlling the target identification assembly to identify the mark point on the target object when the walking mechanism is advancing at the second speed; in response to the target identification assembly having identified the mark point 
Mountz teaches: advancing toward a preset position (“second location”) after lifting the target object (Para. 0070); the navigation route comprises a plurality of navigation points (Para. 0070); the preset navigation point (position of mobile drive unit during docking) is the last navigation point of all navigation points on the navigation route (Para. 0070); identifying a mark point (360)(Fig. 6) on the target object (30)(Fig. 6), and in response to having identified the mark point (360) on the target object (30), aligning with the target object (30) according to the point of the target object (30)(Para. 0069); a target identification assembly (150)(Fig. 5) configured for identifying a mark point (360) on the target object (30)(Para. 0069); controlling the target identification assembly (150)(Fig. 5) to identify the mark point (360) on the target object (30) when the walking mechanism (wheels, Ref. 124)(Para. 0052)(Para. 0069); in response to the target identification assembly (150) having identified the mark point (360) of the target object (30), controlling the walking mechanism to advance according to the mark point 
Mountz teaches: advancing toward a preset position after lifting the target object, and the navigation route comprises a plurality of navigation points, for the purpose of providing a modern inventory system that can process a large number of diverse inventory requests that is efficient, reduces response times, and improves overall performance, while minimizes costs (Para. 0001).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Huang with the advancing toward a preset position after lifting the target object, and the navigation route comprises a plurality of navigation points, as taught in Mountz for the purpose of providing a modern inventory system that can process a large number of diverse inventory requests that is efficient, reduces response times, and improves overall performance, while minimizes costs. 

Claims 7-8, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Mountz as applied to claim 1 above, and further in view of Brazeau (US Patent No. 10,399,772).  Relative to claims 7-8, and 17-18, Huang in view of Mountz discloses all claim limitations as mentioned above, but does not expressly disclose: in response to having identified no mark point on the target object, automatically returning to a designated position; reporting to a server an event that no mark point has been identified on the target object; 
the control module is further configured for: in response to the target identification assembly having identified no mark point on the target object, controlling the walking mechanism to automatically return to a designated position; or 
the control module is further configured for: reporting to a server an event that no mark point has been identified on the target object.
Brazeau teaches: in response to an error or other trigger event, automatically returning to a designated position (Col. 26, lines 19-25); reporting to a server (see Ref. 15, 2802) an error or other status of the handling device (Col. 26, lines 20-28); 
the control module (15)(Fig. 3) is further configured for: in response to an error or trigger, controlling the walking mechanism (see wheels of “mobile drive unit”, 20, 103, 700)(Fig. 7) to automatically return to a designated position (Col. 26, lines 19-25); and 
the control module (15) is further configured for: reporting to a server (15, 2802) an error or status of the handling device (“mobile drive unit”)(Col. 26, lines 20-28), for the purpose of providing a modern inventory system that can process a large number of 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Huang in view of Mountz with the in response to an error or other trigger event, automatically returning to a designated position as taught in Brazeau for the purpose of providing a modern inventory system that can process a large number of diverse inventory requests that is more efficient, requires less space, minimizes risks of backlogs, and increases packing density. 

Relative to claims 7-8, and 17-18, Huang in view of Mountz and Brazeau does not expressly disclose: the error or trigger to cause the automatic returning of the handling device to a designated position is in response to having identified no mark point on the target object; or the reporting to the server an error or status includes an event that no mark point has been identified on the target object.
Huang in view of Mountz and Brazeau can be modified so that the control module (15) is configured such that the error or trigger event that causes the handling device or controls the walking mechanism to automatically return to a designated position is in response to having identified no mark point on the target object; and so that the reporting to a server an error or other status, by the control modules, includes an event that no mark point has been identified on the target object, as an obvious matter of design choice based on the user’s preference.  
The system of Brazeau is flexible, and is configured to communicate and output various types of messages and status of the mobile drive unit for general trouble-shooting, and to improve overall 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Huang in view of Mountz and Brazeau so that the error or trigger event causing the handling device to automatically return to a designated position is in response to having identified no mark point on the target object, as an obvious matter of design choice. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Mountz as applied to claim 1 above, and further in view of Russell (US PG. Pub. No. 2017/0357270).  Relative to claim 11, Huang in view of Mountz discloses all claim limitations as mentioned above, but does not expressly disclose: when the handling device is advancing at the second speed, the target identification assembly is configured to move at a first angular speed.
Russell teaches: when the handling device (“robotic vehicle”, “AGV”) is advancing at the second speed (Para. 0121-0122, vehicle traveling at second speed closer to object is inherent), the target identification assembly (“sensor”, 112) is configured to move at a first angular speed (see angular position trajectory and velocity profile of sensor; Para. 0025; 0032; 0038; 0098), for the purpose of providing a vehicle system for controlling robotic devices and sensors of the robotic devices in a 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Huang in view of Mountz so that when the handling device is advancing at the second speed, the target identification assembly is configured to move at a first angular speed, as taught in Russell, for the purpose of providing a vehicle system for controlling robotic devices and sensors of the robotic devices in a warehouse, that increases efficiency of the robotic devices, improves data capturing, and is more automated fashion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosin, (US Patent No. 3,531,705).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.